     Case 2:19-cv-00513-KJM-CKD Document 57 Filed 12/16/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH AUGUST MARSALA,                              No. 2:19-cv-0513 KJM CKD P
12                        Plaintiff,
13             v.                                         ORDER
14    RALPH DIAZ, et al.,
15                        Defendants.
16

17            Plaintiff has filed a motion for extension of time to file a second amended complaint.

18   Good cause appearing, IT IS HEREBY ORDERED that:

19            1. Plaintiff’s motion for an extension of time (ECF No. 55) is granted; and

20            2. Plaintiff is granted thirty days from the date of this order in which to file a second

21   amended complaint. Failure to file a second amended complaint within thirty days will result in a

22   recommendation that this action be dismissed without prejudice.

23   Dated: December 16, 2020
                                                        _____________________________________
24
                                                        CAROLYN K. DELANEY
25                                                      UNITED STATES MAGISTRATE JUDGE

26   1/bh
     mars0513.36
27

28
